Opinion of the Court
Ferguson, Judge:
The accused was convicted by general court-martial, convened in the Federal Republic of Germany, of the unpremeditated murder of a Canadian soldier. He was sentenced to dishonorable discharge, total forfeitures, and confinement at hard labor for thirty years. Intermediate appellate; authorities affirmed the findings and' sentence without change. We granted review to determine the validity of the accused’s conviction in light of the Supreme Court’s decision in O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969).
*70Authority for trial by court-martial in the Federal Republic of Germany is contained in the NATO Status of Forces Agreement. In the case at bar, jurisdiction over the offense was released to the American military authorities by the German prosecutor at Arnsberg, Germany (Appellate Exhibit 12).
In United States v Keaton, 19 USCMA 64, 41 CMR 64, we held that all offenses coming within the purview of the Uniform Code of Military Justice committed in a foreign country were triable by court-martial in that country. See also United States v Easter, 19 USCMA 68, 41 CMR 68. For the reasons stated in those opinions, equally applicable here, the constitutional limitations on court-martial jurisdiction referred to in O’Callahan v Parker, supra, do not: deprive a court-martial of jurisdiction when trial is held in a foreign, country.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.
Judge Darden concurs in the result.